Citation Nr: 1437472	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-47 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the withholding of VA compensation benefits from May [redacted], 2006 to June [redacted], 2006 and from May [redacted], 2008 to June [redacted], 2008 due to the Veteran's status as a fugitive felon was proper.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    June 2008 notification letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which informed the Veteran that his compensation benefits were adjusted for the 2006 warrant.  Also on appeal is an October 2008 notice letter by the RO, which informed the Veteran that his benefits were again adjusted for the 2008 warrant.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in November 2010, and at a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ) in October 2013.  Copies of these hearing transcripts have been associated with the claims file.  The October 2013 hearing was adequate as the undersigned AVLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA to ensure a complete assessment of the evidence.  

FINDINGS OF FACT

1. The Board finds credible written statements and testimony from Veteran that he was in pretrial confinement when the warrant issued by the Kleberg County Sheriff's Department on May [redacted], 2006, which was resolved on June [redacted], 2006. 

2. The Veteran was charged with and convicted of a felony offence in July 2006, for which he was granted community supervision.  However, he violated the terms of his supervision, and on May [redacted], 2008, a "Motion to Revoke Community Supervision and to Adjudicate Guilt" was issued.  

3. For the period from May [redacted], 2006 to June [redacted], 2006, the Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony.  

4. For the period from May [redacted], 2008 to June [redacted], 2008, the Veteran was violating a condition of probation or parole imposed for commission of a felony.  


CONCLUSIONS OF LAW

1. The Veteran was not a fugitive felon for VA purposes from May [redacted], 2006 to June [redacted], 2006, and the adjustment of VA compensation due to status as a fugitive felon was improper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).  

2. The Veteran was a fugitive felon for VA purposes from May [redacted], 2008 to June [redacted], 2008, and the adjustment of VA compensation due to status as a fugitive felon was proper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon. 38 U.S.C.A. § 5313B (West 2002). 

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2) (2013).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n).  

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, that barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  SSA's fugitive felon provision is essentially identical to the VA provision cited above.  42 U.S.C.A. § 1382(e)(4)(A).  

Records show that a warrant was issued for the Appellant's arrest by the Kleberg County Sheriff's Department on May [redacted], 2006, and that it was cleared as of June [redacted], 2006.  Another warrant was issued on May [redacted], 2008, and was cleared on June [redacted], 2008.  According to the Veteran, he was on pretrial confinement during the first period in question, and was on probation during the second period in question.  He has testified that, during the second period in question, he voluntarily surrendered on June [redacted], 2008, which is why he was released on bond and left the same day as he turned himself in to the sheriff's department.  

Records from the Kleberg County Sheriff's Office confirm that the Veteran was arrested on June [redacted], 2006, based on an Indictment Warrant issued on May [redacted], 2006; and on June [redacted], 2008, based on the Motion to Revoke Community Supervision and To Adjudicate Guilt issued on May [redacted], 2008.  

According to the Motion to Revoke Community Supervision and to Adjudicate Guilt, the Veteran was in violation of the conditions of his community supervision, which was to be in effect for a period of 5 years.  The date of sentence was July 18, 2006, when the Veteran was placed on community supervision.  

Upon review, the Board finds that the Veteran was not a fugitive felon for the period from May [redacted], 2006 to June [redacted], 2006.  In this regard, he credibly testified that 

However, he was a fugitive felon for the period from and from May [redacted], 2008 to June [redacted], 2008.  The Board recognizes the Veteran's assertion that he voluntarily surrendered on June [redacted], 2008, which is why he was released on bond and left the same day as he turned himself in to the sheriff's department was corroborated by an "Order Setting/Reducing Bail and/or Imposing Conditions of Bail" by the District Court of Kleberg County, Texas, the 105th Judicial District of Texas, dated in May 2008, which shows the Veteran was admitted to the "Personal Bond Program" upon payment of a personal bond fee prior to release from jail.  The Board also acknowledges that the Bond was paid on June [redacted], 2008.  Unfortunately, the circumstances of his surrender do not matter in this case, as the Veteran was in violation of a condition of probation or parole imposed for commission of a felony.  

Given the documentation and credible testimony supported by the record, the Board is unable to conclude that the Veteran was fleeing to avoid prosecution, custody or confinement for the period from May [redacted], 2006 to June [redacted], 2006.  He was also not violating a condition of probation or parole.  However, as noted, for the period from May [redacted], 2008 to June [redacted], 2008, the Veteran was in violation of a condition of probation or parole imposed for the commission of a felony.  



ORDER

The withholding of VA compensation benefits from May [redacted], 2006 to June [redacted], 2006 on the basis of the Veteran's status as a fugitive felon was not proper.  

The withholding of VA compensation benefits from May [redacted], 2008 to June [redacted], 2008 on the basis of the Veteran's status as a fugitive felon was proper.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


